I agree with the judgment and the fact that all assignments of error should be overruled. However, I disagree with the statement of the majority that the general rule is that a party who attempts to show bias on the part of an expert witness may not inquire as to the amount of the fee. Generally, this inquiry is relevant and thus admissible. See Evid. R. 402. A witness' bias and prejudice by virtue of a pecuniary interest in the outcome of the proceeding is a matter affecting credibility under Evid. R. 611(B). See State v. Ferguson (1983), 5 Ohio St. 3d 160, 165, 5 OBR 380, 385, 450 N.E.2d 265, 270. However, the trial court does have substantial discretion in the manner *Page 183 
in which the inquiry is conducted in order to protect the witness from harassment, or to prevent the issue from being distorted out of perspective. In the case at hand, trial was to the court and there was no prejudice to appellant.